I respectfully dissent from the majority opinion.
The value of Nichols v. Ramsel (1677), 2 Mod. 280, 86 Eng.Rep. 1072, cited by the majority as precedence is diminished in my analysis not because of its vintage but rather because it involved a civil dispute.
Though a number of other states have taken the position espoused by the majority herein, I believe the opposite conclusion to be meritorious. I base my opinion primarily upon the mandate found in R.C. 2901.04(A), which states:
"Sections of the Revised Code defining offenses or penalties shall be strictly construed against the state, and liberally construed in favor of the accused."1 *Page 793 
Using R.C. 2901.04 in interpreting R.C. 2151.011(B)(1), and as applied to the facts sub judice, leads me to conclude the trial court committed error in not transferring the case to the juvenile court.
1 Whether any of our sister states who have decided this issue have similar statutory construction laws is unknown. *Page 794